Citation Nr: 0834017	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-40 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints, including as secondary to the service-connected 
bilateral knee disability.  

2.  Entitlement to service connection for a right shoulder 
condition, including as secondary to the service-connected 
bilateral knee disability.  

3.  Entitlement to service connection for a back condition, 
including as secondary to the service-connected bilateral 
knee disability.  

4.  Entitlement to service connection for a right arm 
condition, including as secondary to the service-connected 
bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and July 2005 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the benefits sought 
on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  There is no competent evidence of a nexus between 
bilateral shin splints and the veteran's service-connected 
bilateral knee disability.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has degenerative disc disease of the right shoulder that is 
due to any incident or event in military service; that was 
manifested to a degree of 10 percent or more within one year 
after separation from service; or that is proximately due to 
or the result of the veteran's service-connected bilateral 
knee disability.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has degenerative joint disease of the lumbar spine that is 
due to any incident or event in military service; that was 
manifested to a degree of 10 percent or more within one year 
after separation from service; or that is proximately due to 
or the result of the veteran's service-connected bilateral 
knee disability.  

5.  There is no competent evidence that the veteran has a 
right arm condition as a result of his service-connected 
bilateral knee disability.


CONCLUSIONS OF LAW

1.  Bilateral shin splints were not incurred in or aggravated 
by the veteran's active military service, nor are they 
secondary to the veteran's service-connected bilateral knee 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).  

2.  A right shoulder condition was not incurred in or 
aggravated by the veteran's active military service, nor is 
it secondary to the veteran's service-connected bilateral 
knee disability.  38 U.S.C.A. §§ 1131, 1133, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).  

3.  A back condition was not incurred in or aggravated by the 
veteran's active military service, nor is it secondary to the 
veteran's service-connected bilateral knee disability.  38 
U.S.C.A. §§ 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

4.  A right arm condition was not incurred in or aggravated 
by the veteran's active military service, nor is it secondary 
to the veteran's service-connected bilateral knee disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

A.  Bilateral Shin Splints, Right Shoulder Condition, and 
Back Condition

The veteran contends that his bilateral shin splints, right 
shoulder condition, and back condition are attributable to 
his active military service or secondary to his service-
connected bilateral knee disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for certain "chronic 
diseases" (including arthritis) may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1133, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation that 
governs claims for secondary service connection, has been 
amended recently.  71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(b) (2007)).  The amendment 
sets forth language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247 (1999).  In order for service connection to be 
granted on a secondary basis, three elements must be present:  
a current disability, a service-connected disability, and a 
medical nexus.  38 C.F.R. § 3.310.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In regards to the veteran's claims for his bilateral shin 
splints, a right shoulder condition, and a back condition, 
the record contains current diagnoses for all three 
conditions.  Diagnoses of bilateral shin splints, 
degenerative disc disease of the shoulder, and degenerative 
joint disease of the lumbar spine are noted in May 2004, May 
2005, and January 2008 VA examination reports.  In addition, 
service connection is in effect for chondromalacia, bilateral 
knees.  Nonetheless, the criteria for service connection on a 
secondary basis are not met.  The competent and probative 
medical evidence does not show that the veteran's bilateral 
shin splints, right shoulder condition, and back condition 
are proximately due to or the result of his service-connected 
bilateral knee disability.  

Although post service treatment records reflect continuing 
complaints and treatment for a right shoulder condition, the 
record is void of any complaints or treatment for the 
veteran's bilateral shin splints and his back condition.  
August 2004 VA outpatient treatment notes indicate that the 
veteran suffered a fall with complaints of right shoulder 
pain thereafter.  Specifically, an August 2004 VA outpatient 
treatment note states that there was no evidence of bruising 
on the shoulder, but there was joint tenderness on palpation 
and limited range of motion.  The veteran was diagnosed with 
right shoulder pain with slight arthritis.  The veteran 
returned to the VA outpatient facility in July 2005 with 
complaints of right shoulder and elbow pain, and the 
physician diagnosed the veteran with shoulder and elbow 
althralgia, "secondary to [the] fall."  The Board notes 
that not one of the treatment records etiologically relates 
the veteran's current bilateral shin splints, right shoulder 
condition, and back condition to his service-connected 
bilateral knee disability or to any event of service.  

The veteran was afforded VA examinations for his bilateral 
shin splints, right shoulder condition, and back condition.  
In May 2004, the veteran underwent a VA examination for his 
bilateral shin splints.  Upon physical examination of the 
veteran, the examiner diagnosed the veteran with bilateral 
shin splints, and opined that the bilateral shin splints are 
"less likely as not caused by or [the] result of the 
bilateral chondromalacia patellae . . . ."  The examiner 
explained that the veteran's shin splints are caused by 
physical inactivity and lack of endurance exercise.  

Thereafter, the veteran had a VA examination in May 2005 for 
his right shoulder condition.  The veteran informed the 
examiner that he has a "hurt" shoulder that has 
progressively worsened over time.  The examiner diagnosed the 
veteran with disc disease of the shoulder and opined that it 
is "less likely than not" his right shoulder condition is 
related to his bilateral knee disability.  The examiner noted 
that the veteran's disc disease is degenerative in nature and 
probably related to the aging process.  

Finally, in January 2008, a VA examination was conducted for 
the veteran's back condition.  Upon review of the claims 
file, the examiner noted that the onset of the veteran's 
lumbosacral pain was in 2004 after the reported August 2004 
fall.  Physical examination of the veteran revealed 
degenerative joint disease of the lumbar spine, and the 
examiner concluded that the veteran's back disability is not 
caused by or a result of the veteran's bilateral knee 
disability.  He explained that there is no history of lumbar 
spine treatment on active duty, and the development of lumbar 
pain occurred years after his knee problems.  Furthermore, x-
rays suggest that the veteran's back disability is purely a 
degenerative process and not related to any gait anomaly.  

Thus, with no competent and probative medical evidence 
indicating that the veteran's current bilateral shin splints, 
right shoulder condition, and back disability are causally 
related to his service-connected bilateral knee disability, 
the claims of service connection must be denied.  

Although the veteran does not contend that he incurred his 
bilateral shin splints, a right shoulder condition, and back 
condition in active service or on a direct basis, as due to 
injury or disease incurred in active service, the Board notes 
that service connection on a direct basis is not warranted in 
this case.  There is no competent evidence of record showing 
that the veteran's bilateral shin splints, right shoulder 
condition, and back condition were incurred in, or is 
causally related to, service.  The service treatment records 
reveal no complaints, treatment, or diagnosis of bilateral 
shin splints, a right shoulder condition, or a back 
condition.  Even though the veteran reported being in "poor 
health" on his July 1978 report of medical history prior to 
discharge, clinical evaluation of the veteran's spine and 
upper extremities were normal as reflected in the July 1978 
expiration of term of service (ETS) report.  The Board is 
aware that clinical evaluation of the veteran's lower 
extremities was noted as being abnormal, but the physician 
indicated that the abnormality was due to pain and swelling 
of his left knee.  As previously noted, the first time the 
veteran is shown to have bilateral shin splints, a right 
shoulder condition, and a back condition is in May 2004, May 
2005, and July 2008, respectively, which the Board notes is 
many years after the veteran separated from service.  

Given the service treatment records, the absence of complaint 
or treatment until many years after service, and the absence 
of any medical evidence relating the veteran's disability to 
his service, the Board finds that the evidence weighs against 
the veteran's claims.  Continuity of symptomatology has not 
been established.  In addition, there are no medical records 
in the claims file which show a right shoulder and back 
condition that became manifest to a compensable degree within 
the first year after the veteran's discharge from service.  
Therefore, there is no probative medical evidence suggesting 
a link between the veteran's period of service and his 
bilateral shin splints, right shoulder condition, and back 
condition.  Thus, service connection for the stated 
disabilities must be denied.  

Although the veteran has asserted that he believes that his 
bilateral shin splints, right shoulder condition, and back 
condition are the result of his service-connected bilateral 
knee disability, he has not been shown to have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, his appellate assertions, which are 
inconsistent with the competent and credible evidence of 
record, are of little or no probative value.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claims for service connection for 
bilateral shin splints, a right shoulder condition, and a 
back condition, all claimed as secondary to the veteran's 
bilateral knee disability, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55.  
B.  Right Arm Condition

As alluded to previously, in order for service connection to 
be granted on a secondary basis, three elements must be 
present:  a current disability, a service-connected 
disability, and a medical nexus.  See 38 C.F.R. § 3.310(a) 
(2007).

Here, there is no competent evidence of record showing the 
veteran has a right arm disability that has resulted from the 
veteran's service-connected bilateral knee disability.  
Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board is aware of the veteran's contention that his 
claimed right arm condition is somehow etiologically related 
to service or to his service-connected knee disabilities; 
however, competent medical evidence is required in order to 
grant service connection for the claim.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 92 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Such 
evidence is not present in this case.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right arm condition, claimed as 
secondary to service-connected bilateral knee disability, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 and March 2005 letters sent to the 
veteran.  The letters informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which is usually shown by medical records or medical 
opinions.  See also the June 2007 VCAA letter.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letters stated that he would need to 
give VA enough information about the records so that they 
could be obtained them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  Although this notice was not issued before the 
rating decisions on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  
Moreover, a Supplemental Statement of the Case (SSOC) was 
issued in January 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and VA outpatient treatment records.  The 
veteran was also given a VA examination in connection with 
his claims of service connection for bilateral shin splints, 
a right shoulder condition, and a back condition.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim of service connection for 
a right arm condition, the Board finds that VA was not under 
an obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).

Here, the evidence does not indicate that the veteran's 
claimed right arm condition may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
causal connection between the disability and service).  In 
this case, the veteran has not brought forth evidence 
suggestive of a causal connection between the claimed 
condition and service.  The RO informed the veteran that he 
would need medical evidence of a relationship between his 
claimed conditions and service, and the veteran has not 
provided such evidence or indicated where such evidence may 
be found.  Furthermore, unlike Wells, the veteran did not 
submit evidence of a current disability relating to his right 
arm, although he was advised to submit or identify such 
evidence by the RO.

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of current 
disability for the veteran's claimed condition.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to service connection for bilateral shin splints, 
including as secondary to the service-connected bilateral 
knee disability is denied.  

Entitlement to service connection for a right shoulder 
condition, including as secondary to the service-connected 
bilateral knee disability is denied.  

Entitlement to service connection for a back condition, 
including as secondary to the service-connected bilateral 
knee disability is denied.  

Entitlement to service connection for a right arm condition, 
including as secondary to the service-connected bilateral 
knee disability is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


